Herlihy, J. (dissenting).
Use of the terminology “general” contractor and “prime” contractor in the present case serves only as a fulcrum from which to rationalize a distinction that can emasculate the protection afforded workmen by the 1969 amendments to section 240 and 241 of the Labor Law. (See Allen v Cloutier Constr. Corp., 44 NY2d 290.)
In this particular case, the so-called general construction contract did not include all phases of the owner’s project and, therefore, was not the customary general contract whereby an owner delegates the construction (or demolition) duties to a single entity or person. Instead, the owner chose to parcel out portions of the project to several contractors. The method of doing business does not change the liability or responsibility.
*470It is undeniable that the owner was engaged in a project creating nondelegable liability. (Allen v Cloutier Constr. Corp., supra; Struble v John Arborio, Inc., 74 AD2d 55; Page v State of New York, 73 AD2d 479.) It is not disputed that the defendants were employed as contractors to carry out the owner’s project. The fact that they were independent or “prime” contractors is immaterial since they are expressly in the class who become agents of the owner and are subjected to nondelegable liability (Page v La Buzzetta, 73 AD2d 483).
Acceptance of the theory that because of the parcelling out of the project, or undertaking in small independent contracts, the independent contractor does not thereby assume liability as to his acts of participation pursuant to sections 240 and 241 of the Labor Law weakens the protection of workmen in those very situations where the Legislature sought to enhance protection by extending liability for injuries not only to owners and contractors but also to their agents.
If there were any question as to sections 240 and 241 of the Labor Law containing any requirement that the contractors have control of the area where the accident occurs, the specific exemption in both subdivision 1 of section 240 and section 241 of certain homeowners from compliance if they “do not direct or control the work” negates any requirement of control or supervision for all others. (Cf. Haimes v New York Tel. Co., 46 NY2d 132, 136.)
Finally, the fact that an owner and/or general contractor might be held responsible by an injured workman in damages is immaterial and irrelevant to this case. The statutes unambiguously impose liability on “[a]ll contractors and owners and their agents” (Labor Law, § 240, subd 1; § 241 [emphasis added]; Page v La Buzzetta, supra; Long v Forest-Fehlhaber, 74 AD2d 167). The imposition of absolute liability on contractors and agents other than the general contractor or the owner is consistent with the current policy of imposing liability on the responsible tortfeasor. (See Kelly v Diesel Constr. Div. of Carl A. Morse, Inc., 35 NY2d 1, 7.)
*471Notably, before the 1969 amendments, subdivision 1 of section 240 of the Labor Law was applicable only to “[a] person employing” and section 241 did not refer to “agents”. The majority’s limited construction as to those persons subject to nondelegable liability herein would render the word “agents” mere surplusage.
As to the third-party defendants, the record reveals that there are issues of fact as to liability. (See Struble v John Arborio, Inc., 74 AD2d 55, 57-58, supra.)
The orders and judgments should be reversed and defendants’ motions denied.
Mahoney, P. J., Sweeney and Casey, JJ., concur with Kane, J.; Herlihy, J., dissents and votes to reverse in an opinion.
Orders and judgments affirmed, without costs.